DETAILED ACTION
This Office Action is in response to claims filed on 6/12/2020. 
Claims 3-4, 10-11 and 17-18 have been cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/12/2020 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-6, 8, 12-13, 15 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukumoto et al. (US 2003/0012139 A1).

Regarding claims 1, 8 and 15; Fukumoto discloses receiving a packet on an ingress interface (line interface receives IP packet from the network; see paragraph [0040], Fig. 1 and Fig. 2); inspecting an layer 2 attribute of the packet (the header extraction section extracts a part of an IP header or TCP header; see paragraph [0040], Fig. 2 and Fig. 4), the attribute being at least one of a source subnet, a source port, a destination port, destination subnets, a source mask, or a destination mask (the header includes source port and destination port; see paragraph [0047] and Fig. 4); using, without hashing, the L2 attribute to lookup a bucket assignment in the CAM (the flow identification section sends a search key including source port and destination port to the CAM and the CAM returns an address corresponding to the search key to the flow identification section; see paragraph [0048] and Fig. 5); and assign, based on the bucket assignment of the CAM identified by the lookup, the packet to an egress interface communicatively coupled to a network service (the flow identification section accesses memory 15 with the address obtained from the CAM, and reads out outgoing path information; the outgoing path information includes identifier DC indicating a port number of an outside line card; each flow contains a type of service to a data reception apparatus; see paragraphs [0014],  [0048] - [0049] and Fig. 1).

Specifically for claim 1; Fukumoto discloses an ingress interface (a plurality of line interfaces 1-1 to 1-K; see Fig. 1 and Fig. 2); a plurality of egress interfaces (a plurality of line interfaces 1-(K+1) to 1-N; see Fig. 1 and Fig. 2); and one or more logic elements including at least a content addressable memory (CAM 14; see Fig. 2).

claims 5, 12 and 19; Fukumoto discloses wherein the L2 attribute is a source port (the header information contains source port; see paragraph [0048] and Fig. 4).

Regarding claims 6, 13 and 20; Fukumoto discloses wherein the L2 attribute is a destination port (the header contains destination port; see paragraph [0048] and Fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fukumoto; in view of Colven et al. (US 2013/0258838 A1).

claims 2, 9 and 16; Fukumoto discloses using source port information in a received packet to determine an outgoing interface for the packet.
Colven discloses to designate a plurality of traffic buckets, and to assign the traffic buckets to one or more egress interfaces (incoming packets are divided into buckets 136 and designate a plurality of traffic buckets to each egress port; and see paragraph [0033] and Fig. 3F).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fukumoto and Colven to designate traffic buckets to each egress interface in order to achieve load balancing of packet transmissions (see paragraph [0037] of Colven).

Claims 7, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Fukumoto; in view of Baker et al. (US 2013/0305341 A1).

	Regarding claims 7, 14 and 21; Fukumoto discloses using source port information in a received packet to determine an outgoing interface for the packet. 
Baker discloses receive the packet a second time (a user device sends a packet to switch 114, the switch 114 sends the packet to a reservation-specific gateway/firewall the cause the firewall to pass the packet down to the switch 114; see paragraph [0108] and Fig. 1); and send the packet to an egress interface communicatively coupled to a workload service (the switch 114 send the packet to the printer/file server; see paragraphs [0096] and [0108]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fukumoto and Baker to pass a packet 

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of a new reference Fukumoto et al. (US 2003/0012139 A1) being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NING LI whose telephone number is (571)270-0624.  The examiner can normally be reached on Monday, Tuesday, Thursday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/N.L/Examiner, Art Unit 2415                 

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415